DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claim amendment filed on 10/04/2021.  Claims 1, 2, 8, 9, 10, 15, 21, 22 and 23 have been amended. Claims 5, 6, and 18-20 have been canceled. New claim 24 have been added. Therefore, claims 1-4, 7-17, and 21-24 are pending in this office action, of which claims 1, 8 and 15 are independent claims.

Specification
The specification filed on 10/04/2021 with amendment to the title has been acknowledged. 

Claim Objections
Claims 21, 23 are objected to because of the following informalities:  claims 21 and 23 uses term “player” where other claims uses “gamer”.  Applicant is suggested to use consistent terms throughout all claims.

Response to Arguments
Applicant's arguments, see page 10, filed 10/04/2021, with respect to the rejection of claims 1, 8 and 15 under 35 USC 112b have been fully considered and are persuasive. Therefore the rejection has been withdrawn.
Applicant's arguments, see page 10, filed 10/04/2021, with respect to the claim interpretation under 35 USC 112f have been fully considered and based on the amendments, Claims no longer invoked claim interpretation under 35 USC 112f. 
Applicant's arguments, see pages 10-12, filed 10/04/2021, with respect to the rejection of claims 1-17 and 21-23 under 35 USC 102 have been fully considered but are not persuasive. 

Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
Applicant contends that Muller’s “Chat data” is not the same as Applicant’s “game play data” (page 11). 

In response to applicant's argument a:  The argument is that applicant has amended the claim to clarify that the “game play data comprises in game choices of the gamer. The Office Action contends that "Muller also teaches in para 0212 that the system analyzes the gathered and stored chat data." The Office action goes on to say "chat data can indicate certain player characteristics... Chat data can provide a strong indication of a player's characteristics." Arguendo, even 
Even though Muller teaches chat data to determine player’s characteristics, Muller also teaches in paragraph 0130 that the system tracks movement and interactions of all players within the virtual world over time to understand how that player likes to play, who that player often interacts with, where, and for how long, what actions the player takes, places the player visits (i.e., game choices), NPCs spoken to, etc. The map also shows the castle 340, party 325, forest 345 of FIG. 3. By monitoring the player within the virtual world, the system can determine typical gameplay for that player (i.e., game play data), map areas of the virtual world to particular activities performed by the player in that area, etc. For example, if the player has his character often go to the trade shop and spend many minutes, game cycles or even hours in the trade shop, the system can determine that he is likely fashioning items, such as arrows, to gain experience, equipment, gold or other game-related statistics (i.e., also represents game play data).
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-17, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller, US 20140011595 A1 (hereinafter “Muller”).

As to claims 1, 8 and 15,
Muller teaches a method comprising: 
receiving, by a computer system, gaming history data associated with a gamer profile (Muller, para 0135, by analyzing player information over time (i.e., receive gaming history data), by tracking this information over time, the system can identify areas where players (previously identified as role-players or not) habitually engage in these activities. Thus, the system may first identify one or more role players based on their actions in a particular place. Over time, by continuing to track these players (i.e., gamer profile), the system may identify other locations where these players engage in similar activities); 
providing, based on the gaming history data, a gamer a selection of gamer clusters (Muller, para 0264, The players may, for example, choose to create a group or clan and play a game together or may choose to play alone or with a different group of people (i.e., gamer cluster) with para 0093 for As described herein, aspects of the invention help players to self-select for such affinity groups, but the system also provides an automated fashion for classifying, matching, joining, or otherwise identifying players, for example similar or like-minded players, within a given world or across various worlds or even among various different games or other networked activities);
receiving a choice of a first cluster of gamers from the gamer (Muller, para 0264, The players may, for example, choose to create a group or clan and play a game together or may choose to play alone or with a different group of people with para 0093 for As described herein, aspects of the invention help players to self-select (i.e., a choice) for such affinity groups, but the system also provides an automated fashion for classifying, matching, joining, or otherwise identifying players, for example similar or like-minded players, within a given world or across various worlds or even among various different games or other networked activities);
assigning, by the computer system, the gamer profile to the first cluster of gamers based on the choice (Muller teaches in para 0264: while described herein as matching players, the system can provide greater granularity and match characters of players. Thus, the particular player may be matched with other players, and the system may further provide matches between the particular player's characters and the characters of other players in that group with para 0093 for like-minded players); 
recording, by the computer system, game play data associated with the gamer profile (Muller teaches in para 0130: The system tracks movement and interactions of all players within the virtual world over time to understand how that player likes to play, who that player often interacts with, where, and for how long, what actions the player takes, places the player visits, NPCs spoken to, etc. The map also shows the castle 340, party 325, forest 345 of FIG. 3. By monitoring the player within the virtual world, the system can determine typical gameplay for that player, map areas of the virtual world to particular activities performed by the player in that area, etc. For example, if the player has his character often go to the trade shop and spend many minutes, game cycles or even hours in the trade shop, the system can determine that he is likely fashioning items, such as arrows, to gain experience, equipment, gold or other game-related statistics.), 
wherein the game play data comprises in game choice of the gamer (Muller, para 0130, The system tracks movement and interactions of all players within the virtual world over time to understand how that player likes to play, who that player often interacts with, where, and for how long, what actions the player takes, places the player visits, NPCs spoken to, etc. The map also shows the castle 340, party 325, forest 345 of FIG. 3. By monitoring the player within the virtual world, the system can determine typical gameplay for that player, map areas of the virtual world to particular activities performed by the player in that area, etc. For example, if the player has his character often go to the trade shop and spend many minutes, game cycles or even hours in the trade shop, the system can determine that he is likely fashioning items (i.e., game choice of the gamer), such as arrows, to gain experience, equipment, gold or other game-related statistics); 
retrieving, by the computer system, in game choices from the game play data (Muller, para 0134 and 0141 for the system may retrieve information pertaining to the types of characters associated with a player and certain attributes of those players, such as character levels, experience points, attributes, the rate at which this information changes, the players and characters that the player plays with, the types of monsters or characters with which the player engages in battle, the types of spells or abilities that the player frequently uses for different types of characters, the frequency with which players engage in battle, and so on.);
identifying, by the computer system based on the in game choices, a first set of features of the first cluster that may indicate low engagement (Muller, para 0254 The system helps foster community by analyzing user behavior, characterizing users from the analysis, and then aggregating or otherwise grouping users together based on positive or negative correlations determined. The system can match a given player to another similar player, a given player with a group of similar players, or groups of similar players together. Thus, the system can identify a player or group of players (i.e., first cluster) from the database, identify certain criteria (i.e., features), such as core criteria, for him/them, identify player characteristics, and determine positive and negative correlations, such as likely matches or lack of compatibility (i.e.,low engagement), among players.); 
determining, based on the identified first set of features, that gamer engagement is low for the first cluster (Muller, Muller, para 0254 The system helps foster community by analyzing user behavior, characterizing users from the analysis, and then aggregating or otherwise grouping users together based on positive or negative correlations determined. The system can match a given player to another similar player, a given player with a group of similar players, or groups of similar players together. Thus, the system can identify a player or group of players (i.e., first cluster) from the database, identify certain criteria (i.e., features), such as core criteria, for him/them, identify player characteristics, and determine positive and negative correlations (i.e.,low engagement), such as likely matches or lack of compatibility, among players); 
correlating, by the computer system based on the in game choices, the first set of features to a possible solution (Muller, para 0254, the system can identify a player or group of players (i.e., first cluster) from the database, identify certain criteria (i.e., features), such as core criteria, for him/them, identify player characteristics, and determine positive and negative correlations, such as likely matches or lack of compatibility (i.e., possible solution), among players); and 
based on the correlating, reassigning the gamer profile into a second cluster of gamers, wherein the reassigning addresses the possible solution (Muller, 0255, the system may have analyzed a player and noticed that the player likes to move around multiple zones within a virtual world, and thus the system has characterized that player as an explorer. Therefore, the system can match that player with fellow players (i.e., reassigning) who are explorers and like to move about and explore the virtual world. Alternatively, the system may have analyzed the player's communications and determine that the player is most accurately characterized as a role-player, and thus the system matches that player with fellow role players. Indeed, as described herein, the system may even segregate such like players to common servers or shards so that only players that share those characteristics play together).  
As to claims 2, 9 and 16, 
Muller teaches receiving, by the computer system, gaming history data associated with one or more gamer profiles assigned to the first cluster of gamers (Muller teaches in para 0135: by tracking player information over time, player is identified as role player or other type of player); 
based on the gaming history data associated with the one or more gamer profiles assigned to the first cluster (Muller teaches in para 0135: player type as role player), selecting, by the computer system, an initial gaming module among a plurality of initial gaming modules (Muller teaches in para 0183: a player may be able to configure separate instances of the user interface for different games, such as different preference interfaces or sections of an interface for different games.  For example, in one game a player may have a strong preference for playing with players in a similar age bracket whereas in other games age is not a factor for that player);
recording, by the computer system, the game play data associated with the one or more gamer profiles (Muller teaches in para 0130: the system tracks player movement and interaction of all player within the game); 
based on the game play data associated with the one or more gamer profiles and the gaming history data associated with the one or more gamer profiles assigned to the first cluster (Muller teaches in para 0273: if the player's profile indicates he is a grinder, then the system will recommend (or simply place) the player in a new virtual world that appeals to grinders), identifying, by the computer system, one or more candidate game modules (Muller teaches in para 0183: player is provided with option to select different game); and
displaying, by the computer system, choices of a plurality of the one or more candidate modules to one or more gamers associated with the one or more gamer profiles assigned to the first cluster on a display logically connected to the computer system (Muller teaches in para 0181: FIG. 8, shows a match preference GUI that allows the player to input his preferences, and which the system uses to calculate, determine, and provide improved matches for other players with whom the system predicts or otherwise calculates or determines would provide an enjoyable gaming experience for the players). AUS820160377US01 Page 43 of 48  
As to claims 3, 10 and 17,
Muller teaches the selecting comprises: displaying choices of the plurality of initial gaming modules on the display logically connected to the system (Muller teaches in para 0181: FIG. 8, shows a match preference GUI that allows the player to input his preferences, and which the system uses to calculate, determine, and provide improved matches for other players with whom the system predicts or otherwise calculates or determines would provide an enjoyable gaming experience for the players); and 
receiving a selection of the initial gaming module from the choices of the plurality of initial gaming modules (Muller teaches in para 0181: FIG. 8, shows a match preference GUI that allows the player to input his preferences, and which the system uses to calculate, determine, and provide improved matches for other players with whom the system predicts or otherwise calculates or determines would provide an enjoyable gaming experience for the players).  
As to claims 4, and 11
Muller teaches receiving, by the computer system, a choice of one of the one or more candidate gaming modules (Muller teaches in para 0181: the system receives user input or otherwise determines that a first user is not compatible with at least a first character of a second user.  Based on this determination, the system excludes on or more other characters (some or all) of the second user from interactions with the first player in some manner).  

As to claims 7 and 14,
Muller teaches assigning, by the computer system gaming tasks to the gamer profile based on the assigning (Muller teaches in para 0110: the system may statistically determine how quickly different users or groups achieve a particular goal or accomplish a task, for example how quickly they progress through a given level or area of an electronic game, and analyze the members of that group or characteristics of the users). 
As to claim 21,
Muller teaches the possible solution is selected from the group consisting of: directing the gamer to a new gamer cluster with a different difficulty, directing the player to a new gamer cluster with a different module design, and directing the player to the new gamer cluster with a different approach to achieve a task (Muller, para 0123, 0127, the system analyzes the quest or objectives that a player or group accepts, how quickly the player or group completes these objectives, which objectives the player or group chooses not to pursue, and so forth. players who prefer to partake in combat with players who engage in a predetermined sequence or "rotation" of actions (e.g., attacking and casting spells in a particular order) to defeat a monster or complete a task may want to play with similar or like-minded players as opposed to players who improvise during battle or experiment with different techniques and tactics. This information allows the system to further match players together for a more enjoyable or enriching experience and avoid matching players in a manner that may create a less enjoyable experience for any players involved).
As to claim 22, 
Muller teaches the gamer engagement is determined with feedback from game play (Muller, para 0127, the system analyzes the quest or objectives that a player or group accepts, how quickly the player or group completes these objectives, which objectives the player or group chooses not to pursue, and so forth. For example, the system may identify players that accept or complete the same quests or types of quests. As another example, the system may match players who tend to complete similar quests in similar amounts of time as this may provide an indication of each player's skill level and/or play style).
As to claim 23, 
Muller teaches the feedback is selected from the group consisting of: continuing to use the game, a long break from use of a game, a feedback mechanism, dialog with other players (Muller, para 0141, through an API exposed by a game, the system may retrieve information pertaining to the types of characters associated with a player and certain attributes of those players, such as character levels, experience points, attributes, the rate at which this information changes, the players and characters that the player plays with, the types of monsters or characters with which the player engages in battle, the types of spells or abilities that the player frequently uses for different types of characters, the frequency with which players engage in battle, and so on. As another example, this and other types of information may be determined by intercepting and processing data from video RAM).
As to claim 24,
Muller teaches the first cluster of gamers has a predicted choice path; and Page 8 of 12Appl. No. 15/802,595 Reply to Office Action of July 08. 2021 wherein the determination that the gamer engagement is low includes determining that the in game choices of the gamer do not match the predicted choice path (Muller, para 0181 for an example of a user interface or a screen 800 is shown that allows the player to input his preferences, and which the system uses to calculate, determine, and provide improved matches for other players with whom the system predicts or otherwise calculates or determines would provide an enjoyable gaming experience for the players. As shown, the screen 800 includes multiple user interface elements, such as sliders that allow the player to indicate a degree of or level of preference, for example, between "Less," "Neutral," and "More" for particular characteristics. For example, a player who is not concerned with the age of the players she plays with may move the "Age" slider closer to the "Less" end of the spectrum).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Baughman et al. (US 20140108310 A1) discloses a system, method and program product for optimizing a team to solve a problem. The system includes: a team building system for building a fundamental analytic team from a database of analysts to solve an inputted problem, wherein the fundamental analytic team includes at least one cluster of analysts characterized with specificity and at least one cluster of analysts characterized with sensitivity; and a problem analysis system that collects sensor data from the fundamental analytic team operating within an immersive environment, wherein the problem analysis system includes a system for evaluating the sensor data to identify a bias condition from the fundamental analytic team, and includes a system for altering variables in the immersive environment in response to a detected bias condition.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



1/7/2022

/NARGIS SULTANA/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164